                         Case 3:20-cr-00298-SI             Document 17            Filed 09/08/20               Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant
                                                                                                                !JR!GINAL
                                          UNITED STATES DISTRICT COURT
                                                                   for the
                                                                  . t ErrtEnoi=: '.:::EP •;;•o ·1 o:?'=:11snc-0RP
                                                             . t nc
                                                            D1s      o Dregorr            -- - ~ -·--


                  United States of America
                                 V.                                   )
                                                                      )         Case No.        3:20-cr-00298-SI
                                                                      )
                                                                      )
              EDWARD THOMAS SCHINZING                                 )
                                                                      )
                              Defendant


                                                     ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             Edward Thomas Schinzing
(name ofperson to be arrested)
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment              0    Superseding Indictment       0 Information           0 Superseding Information                  □.   Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition                □ Violation       Notice     O Order of the Court

This offense is briefly described as follows:
  Arson




Date:_~08=/~06~/_20~2_0_._                                                                                          s/S. Sellers
                                                                                                          Issuing officer's signature

City and State: --=P-"-o-"-rt=la=n=-d"--'''-O""'R"-'----                                                S. Sellers, Deputy Clerk
                                                                                                             Printed name and title



                                                                  Return

          This warrant was received on (date)
at (city and state)


Date:



                                                                                                       rinted name and title
